STOKER, Judge,
concurring.
I concur in the majority opinion in this case. Counsel for plaintiff vigorously attacks the credibility of the witness Roosevelt Williams whose testimony would indicate that the plaintiff was at his mother’s house at noon and that the accident happened as he was leaving his mother’s house. On behalf of plaintiff it is contended with plausibility that the plaintiff was injured on his motorcycle going to his mother’s house. If in fact the plaintiff was en route to his mother’s house, it would make no difference in the result in this case.
In going to his mother’s house to get something for the base as his brother states he put it, the plaintiff was much in the position of an employee who is traveling to work and is therefore not considered to be in the course and scope of his employment while traveling. Stevens v. Justiss-Mears Oil Co., 312 So.2d 293 (La.1979) and Castille v. Sibille, 342 So.2d 279 (La.App. 3rd Cir. 1977). See Malone and Johnson, Louisiana Civil Law Treatise, Volume 13, Worker’s Compensation Law and Practice, Section 168.
The nature of plaintiff’s work was such that while he was not on the Air Base proper or definitely traveling to it or from it, his status was not clear. While he was within the Alexandria area after performing his duties at the base, he could move in and out of the course and scope of his employment. There is no suggestion that while in Alexandria he was at all times in the course and scope of his employment. Inasmuch as the plaintiff was dressed in cut-off pants and riding his motorcycle, there is a presumption that he was about his private affairs at the time he spoke to his brother, Donald. Plaintiff emphasizes that the van provided to him for travel at work was at his mother’s home along with keys and various papers relating to the England Air Force Base job. Assuming that plaintiff left his brother’s house on Detroit Street to go to his mother’s house to pick up these items, his trip there to obtain these items is analogous to a person traveling to his work.